Citation Nr: 1731131	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 12, 2008 to July 10, 2016 and 70 percent from July 11, 2016 (excluding periods of temporary total ratings due to hospitalization, from August 18, 2014 to November 30, 2014 and December 27, 2016 to April 30, 2017).

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  His service decorations and awards include, in part, the Combat Infantryman's Badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO granted service connection for posttraumatic stress disorder (PTSD); an initial 10 percent disability rating was assigned, effective June 12, 2008--the date VA received the Veteran's original claim for compensation for this disability.

This appeal also stems from a May 2013 rating action.  By that rating action, the RO, in part, denied service connection for a low back disability.  The Veteran appealed this determination to the Board. 

In March 2013, the Veteran provided testimony on the initial rating claim on appeal before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record. 

By August 2015 and September 2016 rating actions, the RO assigned initial 30 and 70 percent ratings to the service-connected PTSD, effective June 12, 2008 and July 11, 2016, respectively.  Thus, the Board has characterized the initial rating claim to reflect the RO's awards excluding periods of temporary total ratings due to hospitalization from August 18, 2014 to November 30, 2014 and December 27, 2016 to April 30, 2017.


In a July 2015 decision, the Board, granted an initial 30 percent disability rating to the service-connected PTSD, and denied an evaluation in excess thereof.  The Board also reopened a previously denied claim for service connection for a low back disability, and remanded the underling de novo claim to the RO for additional development.  Regarding the low back claim, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his low back disability.  In January 2016, a VA Physician's Assistant (PA) examined the Veteran and provided the requested opinion.  The VA PA provided an addendum opinion in August 2016.  (See January and August 2016 VA Spine Disability Benefits Questionnaire (DBQ) and addendum opinion, respectively).  Thus, the requested development regarding the claim for service connection for a low back disability has been accomplished and the matter has returned to the Board for further appellate consideration.  

The Veteran appealed the Board's July 2015 decision, wherein it denied an initial disability rating in excess of 30 percent for the service-connected PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court vacated the Board's July 2015 decision with respect to its denial of an initial disability rating in excess of 30 percent for PTSD and remanded this matter to the Board for action consistent with a Joint Motion for Partial Remand (JMPR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (Parties).  The JMPR left undisturbed the Board's July 2015 grant of an initial 30 percent rating to the service-connected PTSD.

In March 2016, the Board remanded the initial rating claim to the AOJ for additional development; notably, to obtain outstanding VA treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania, and Vet Center in Pittsburgh, Pennsylvania, for the periods from December 2013 to the present and from December 2, 2014 to present, respectively, and to schedule the Veteran for a VA examination to determine the current (then) severity of his PTSD.  Thereafter, VA treatment records from the above-cited VA facilities, dated from December 2013 to December 2016, were received into the electronic record.  In addition, VA examined the Veteran in July 2016 and April 2017.  (See July 2016 and April 2017 PTSD DBQs).  Thus, the development requested by the Board in its March 2016 remand directives concerning the intial rating claim on appeal has been accomplished and this matter has returned to the Board for further appellate consideration. 

The Board notes that a review of the Veteran's electronic record reflects that he has raised claims of entitlement to service connection for substance abuse as secondary to PTSD and entitlement to an effective date earlier than July 11, 2016 the award of an initial 70 percent rating for PTSD.  In the decision below, the Board will resolve reasonable doubt in the Veteran's favor and attribute his alcohol abuse symptoms to his PTSD and grant an initial 100 percent rating for the service-connected PTSD for the entire appeal period.  Thus, the Veteran's claims for service connection for substance abuse as secondary to PTSD and entitlement to an effective date earlier than July 11, 2016 for the award of an initial 70 percent rating for PTSD are rendered moot by the Board's grant of an initial 100 percent rating for the service-connected PTSD for the entire appeal period in the decision below.

Finally, subsequent to issuance of Supplemental Statements of the Case in September 2016, wherein the RO addressed the issues on appeal, additional VA treatment and examination reports were included into the electronic record.  In a March 2017 written argument to VA, the Veteran's representative waived initial RO consideration of this evidence.  (See Veteran's representative's March 2017 written argument to VA).  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2016). 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more closely approximates total occupational and social impairment such that an initial 100 percent schedular rating is warranted for the entire appeal period.

2.  The evidence of record does not show a nexus between the Veteran's low back disabilities, diagnosed as degenerative disc disease (DDD) and lumbar discectomy, and his period of military service, to include the in-service findings of lumbar strain.  There is also no evidence of arthritis of the lumbar spine to a compensable degree within a year of service discharge. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 100 percent rating for PTSD have been met for the entire appeal period (excluding  periods of temporary total ratings due to hospitalization from August 18, 2014 to November 30, 2014 and December 27, 2016 to April 30, 2017).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Regarding the Veteran's initial rating claim for PTSD, as the Board is awarding an initial 100 percent rating for the entire appeal period in the decision below, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Concerning the service connection issue on appeal, VA's duty to notify was satisfied by a letter issued by the RO to the Veteran in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 137 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist.  The RO/AOJ has obtained the Veteran's service treatment and VA and private treatment and examination records.  In its July 2015 remand directives, the Board requested, in part, that the RO/AOJ obtain all records pertaining to the Veteran's disability claim from the Social Security Administration (SSA).  In a September 2015 response from SSA, it indicated that all records of the Veteran had been destroyed.  The Board also directed the AOJ/RO in July 2015 to schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability, to include its relationship to military service; notably the in-service findings of low back strain.  In January 2016, a VA PA examined the Veteran and provided an opinion as to the etiology of the Veteran's diagnosed low back disabilities, DDD and lumbar discectomy.  (See January 2016 VA Spine DBQ).  In August 2016, the VA PA provided an addendeum opinion.  (See August 2016 VA opinion), 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA PA's January and August 2016 opinions, when viewed collectively, are more than adequate.  The opinions were predicated on a full understanding of the Veteran's medical history, to include his service treatment records, the clinical findings of lumbar strain, post-service VA treatment and examination records, consideration of the Veteran's lay assertions, and physical examination (January 2016) and provided a sufficient evidentiary basis upon which to adjudicate the claim for service connection for a low back disorder.  The VA PA provided answers to the specific medical questions asked by the Board in its July 2015 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a low back disorder has been met.

In sum, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits Analysis

A. Initial Rating Claim-PTSD

The Veteran seeks an intial rating for his PTSD in excess of 30 percent for the period from June 12, 2008 to July 10, 2016 and 70 percent from July 11, 2016 (excluding periods of temporary total ratings due to hospitalization, from August 18, 2014 to November 30, 2014 and December 27, 2016 to April 30, 2017).  After a brief discussion of the laws and regulations governing increased/initial rating claims and psychiatric disabilities, the Board will address the merits of the claim. 


General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted.

Psychiatric Rating Criteria

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2016).

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Under this formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in May 2010 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that as of June 12, 2008, the date of claim, the evidence indicates total occupational and social impairment due to PTSD.  In awarding this evaluation, the Board is aware that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  In granting an initial 100 percent rating, the Board is mindful of the extent to which the service connected PTSD results in impairment distinguishable from any nonservice-connected disability, notably a diagnosed personality disorder and alcohol and substance abuse.  VA examiners throughout the appeal period have assessed the Veteran has having several psychiatric disabilities, as well as a personality disorder (July 2016 examiner), which is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

A November 2011 VA examiner, as well as VA examiners in July 2016 and April 2017, diagnosed the Veteran with an Alcohol Use Disorder.  Although a July 2016 VA examiner opined that the Veteran's PTSD symptoms were exacerbated by the Alcohol Use Disorder, rather than the Alcohol Use Disorder being secondary to PTSD, an April 2017 VA examiner conversely concluded that the Alcohol Use Disorder was secondary to the PTSD.  The April 2017 VA examiner's conclusion is also supported by a November 2011 VA examiner's conclusion.  The November 2011 VA examiner concluded that although he could not state without pure speculation whether the Veteran's alcoholism was secondary to his PTSD, there was no doubt that it may as well been a comorbid disorder.  (See November 2011 VA PTSD examination report, and July 2016 and April 2017 VA PTSD DBQs).  Thus, in view of the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and attribute all psychiatric impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).

Affording the Veteran the benefit of the doubt on the question of the severity of his PTSD, the Board will grant an initial 100 percent rating for PTSD for the entire appeal period.  In reaching the foregoing conclusion, the Board initially notes that the evidence of record indicates that the Veteran's PTSD signs and symptoms have remained quite constant since 2008.  In this regard, findings in the VA PTSD examinations conducted throughout the appeal (i.e., VA examinations conducted in November 2011, July 2016 and April 2017) are mirrored in the VA mental health treatment records, as well as in the Veteran's statements and testimony to VA.  For example, in his September 2009 Notice of Disagreement, the Veteran maintained that as a result of his PTSD, he experienced recurring nightmares with random flashbacks during the daytime; increased irritability, hypervigilance, increased startle response, depression, anxiety; sleep impairment; and, memory loss when he is remembering names and events.  Furthermore, he maintained that he had had 40 years of marital, social and occupational problems as a result of his PTSD.  (See Veteran's Notice of Disagreement, received by VA in September 2009).  He averred that his PTSD had caused problems with his marriage and an inability to maintain a full-time job, and, aside from playing pool with a friend once a week, his friendships were limited to seeing his brother once a week and having long conversations on the phone.  (See May 2013 Hearing Transcript.)  

In addition, VA treatment and examination reports reflect that throughout the appeal period the Veteran's PTSD was manifested in symptoms, such as poor grooming; an unkempt appearance; depressed mood; isolation; suicidal ideation; and, a persistent danger of hurting self or others and memory impairment.  From 2011 through 2014, the Veteran attended group therapy for his PTSD and received treatment for his alcohol and opiate abuse.  There is evidence that the Veteran's occupational impairment as a medical technician was the result of a work-related accident in 1995.  (See November 2011 VA PTSD examination report), not his PTSD.  The November 2011 VA examiner characterized the Veteran's PTSD as moderate.  That same examination report reflects that the examiner had assigned the Veteran a GAF score of 50-55 based solely on his PTSD symptoms alone; a score that is indicative of moderate impairment.  The examiner clarified that if one were to take into account the negative impacts that the Veteran's alcohol and substance use had on his work, his GAF score and ability to function would both be lower.  Id.  As the Board has concluded that the Veteran's alcohol abuse symptoms cannot be disassociated from his PTSD symptoms, as discussed in the preceding paragraph, the Board can assume that the Veteran's GAF score would be more indicative of serous impairment given the November 2011 VA examiner's statement.

From 2011, VA records document a relatively stable clinical picture, with the Veteran continuing to exhibit mild anxiety and depression in October 2014.  (See October 2014 treatment report, associated with VA treatment reports, dated from August to November 2015 at page 38, labeled as "CAPRI" and received into the Veteran's electronic record on November 12, 2014).  Yet, in a January 2016 statement to VA, E. B., MA, a Licensed Professional Mental Health Counselor from the Vet Center in Pittsburgh, Pennsylvania, reported that from early December 2014, the Veteran had received group and individual treatment for his PTSD symptoms, such as foreshortened future, emotional numbness, disclosed recurrent and distressing dreams about Vietnam, diminished interest and participation in significant activities, marital problems, and restricted range of affection.  (See E. B., MA's January 2016 letter to VA.)  In addition, in a January 2016 letter to VA, the Veteran's daughter, L. B., reported, in part, that the Veteran had attempted suicide on two (2) previous occasions, that he had become increasingly isolative and had poor hygiene.  (See L. B.'s January 2016 statement to VA).

More recently, pursuant to the Board's March 2016 remand directives, VA reexamined the Veteran in April 2017.  At that examination, the VA examiner found the Veteran's PTSD to have caused total social and occupation impairment.  The Veteran exhibited intrusive memories and thoughts; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; problems with concentration; sleep disturbance; markedly diminished interest or participation in significant activities; difficulty in establishing and difficulty understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The VA examiner's findings are supported by a November 2016 statement of the Veteran in which he maintained that his PTSD symptoms had increased and included grossly inappropriate behavior towards others.  To that end, he submitted an undated news article reflecting that he had threatened the lives of his family and a police officer.  He was charged with four (4) counts of terroristic threats; one (1) count of simple assault; and one (1) count of felony assault.  (See Veteran's November 2016 letter to VA and attached news article, labeled as "Correspondence" and received into the electronic record on November 25, 2016).  

The evidence reported above reflects that at least since the inception of the appeal, the Veteran has exhibited some PTSD symptoms that are enumerated among the criteria of both the 70 percent and 100 percent ratings.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition). 

Affording the Veteran the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that the criteria for an initial 100 percent rating for PTSD have been met for the entire appeal period.   Therefore, entitlement to an initial 100 percent disability rating for PTSD is granted for the entire appeal period. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Service Connection Claim-Low Back Disability

The Veteran seeks service connection for a low back disability.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has been diagnosed with DDD, a chronic disease, during the appeal period, the presumption is for application with respect to his claim for service connection for a low back disability.  Id.  

In addition, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has DDD, a chronic disease under 38 C.F.R. 3.309(a), service connection via the demonstration of continuity of symptomatology is applicable to his claim for service connection for a low back disability.  Id.   
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

The Board will deny the claim for service connection for a low back disability because the preponderance of the evidence of record is against a nexus between the currently diagnosed DDD and lumbar discectomy and military service.  There is also no evidence of arthritis to a compensable degree within one year of service discharge.  

Turing to Shedden/Caluza element number one (1), evidence of a current disability, the Veteran has been diagnosed with lumbar DDD and lumbar discectomy.  (See July 2015 VA spine DBQ).  Thus, the Board finds that there is evidence of current low back disabilities and, thus, Shedden/Caluza element number one (1) has been met. 

Regarding Shedden/Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records include an August 1970 induction examination report reflecting that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had recurrent back pain.  In the Notes section of the report, the examiner reported that the Veteran had occasional muscle spasms of the back and that he occasionally wore back support, both of which the examiner considered to have been nondisabling.  Thus, in the present case, as a low back disorder was not clearly noted on examination at service entrance, the presumption of soundness applies to the Veteran's lumbar spine.  The Veteran's spine was evaluated as normal, and his previous low back spasms were considered to have been nondisabling.  Thus, the Board finds that the presumption of soundness applies with respect to the lumbar spine and service connection on a direct basis is warranted, as opposed to a theory of aggravation of a preexisting low back disability.  

Additional service treatment records show that in early October 1970, the Veteran complained of low back pain with radiation after lifting an object.  X-rays of the lumbar spine were within normal limits.  He was diagnosed was having low back strain.  A January 1972 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  In view of the in-service clinical findings of low back strain, the Board finds that Shedden/Caluza element number two, evidence of in-service disease or injury, has been met. 

Finally, turning to Shedden/Caluza element number three (3), nexus to military service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed low back disabilities and military service, to include the clinical findings of low back strain.  There are two (2) VA opinions that are against the claim. 

VA examined the Veteran in May 2013.  The VA examiner opined that the Veteran's lower back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that there was documentation that the Veteran had had low back pain prior to military service; that there was no precipitation event that had caused his low back pain during service; and, that he had fallen in 1990 which caused an increase in his back pain and, ultimately, led to lumbar spine surgery in 1991.  The VA examiner further maintained that the Veteran had a history of labor-intensive occupations that might have contributed to his low back condition.  (See May 2013 VA Spine examination report).  The Board finds the May 2013 VA examiner's opinion to be of limited probative value in adjudicating the claim because the examiner did not discuss the inservice notation of a history of low back pain after lifting and diagnosis of low back strain when seen in October 1970.  Therefore, for these reasons, the Board finds the May 2013 VA examiner's opinion to be of limited probative value in adjudicating the claim for service connection for a low back disability. 

Pursuant to the Board's July 2015 remand directives, a VA PA reexamined the Veteran in January 2016.  The VA PA also provided an addendum opinion in August 2016.  The VA PA reviewed the Veteran's service treatment records, notably the October 1970 clinical finding of low back strain, as well as a post-service history of a fall in 1990 with subsequent microdiscectomy of the lumbar spine.  The VA PA also performed an examination of the lumbar spine in January 2016.  The VA PA opined that it was less likely than not that the Veteran's lumbar spine disabilities were related to military service.  The VA PA reasoned that the Veteran had sustained an acute low back strain during boot camp, but was able to complete two (2) more years of service without any recurrent back issues, to include an absence of any low back problems on his separation examination.  The VA PA further recounted that the Veteran had back pain after service as a result of a 1990 fall and then underwent lumbar surgery in 1991.  The VA PA maintained that the Veteran had also performed several physically strenuous labor positions over the years which had more likely than not contributed to his chronic low back pain.  Thus, it was the VA PA's overall conclusion that it was less likely that an acute lumbar strain in boot camp in 1970 had led to the Veteran's current back condition.  (See January 2016 VA Spine DBQ and August 2016 addendum opinion). 

The Board finds the VA PA's January and August 2016 opinions to be competent, well-supported and essentially uncontroverted evidence against the claim for service connection for a low back disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA PA's opinions are also consistent with the evidence of record, namely the Veteran's service treatment records reflecting that the 1970 low back strain was acute and had resolved without any further low back problems during service, to include at service discharge in January 1972.  The opinion is also consistent with the post-service evidence of record that is devoid of any low back problems or clinical findings until the early 1990s, at which time the Veteran underwent low back surgery. For these reasons, the Board finds the VA PA's January and August 2016 opinions to be of high probative value in evaluating the claim.  They are uncontroverted and are against the claim. 

In addition, as there is no evidence of any arthritis of the lumbar spine manifested to a compensable degree within one year of the Veteran's discharge from active military service in January 1972, service connection is not warranted for this disability based on the application of the chronic disease presumptive provisions.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis and military service. Walker, supra.  As to any argument that the Veteran might proffer as to having had low back problems since military service, the Board finds not to be credible.  The Board notes that the Veteran is competent to state that he has had low back pain and spasms since service.  He is not, however, competent to assign those symptoms to a particular diagnosis.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

 Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms related to his low back spine because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of having had low back problems since active service, while competent as to certain symptoms that may be associated with this disability, is of limited probative value and inconsistent with the other evidence of record.  First, there are no clinical findings of low back problems subsequent to the October 1970 findings of low back strain, to include at service discharge in January 1972.  Second, and as noted by the March 2013 and January 2016 VA examiners, the initial post-service evidence of low back problems was not until 1990, decades after service discharge in 1972.  In addition, and as noted by the January 2016 VA PA, the Veteran initially claimed that he had injured his low back while lifting, but then reported that it was injured while carrying a heavy backpack on a road march.  (See March 2013 VA spine examination report and January 2016 VA Spine DBQ).  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of low back problems since service discharge to be lacking in both weight and credibility.

Consideration is also given to the Veteran's assertion that his current low back disabilities are related to his active service, notably the October 1970 clinical finding of low back strain.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  DDD and lumbar discectomy of the lumbar spine are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the Veteran's lumbar spine and other specific tests (e.g., x-rays and magnetic resonance imaging scans (MRI)) are needed to properly assess and diagnose these disabilities. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board readily acknowledges that the Veteran is competent to report low back symptoms, such as pain and spasms.  However, he is not competent to link his current DDD and lumbar discectomy to military service, to include the October 1970 clinical findings of low back strain.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Accordingly, for the foregoing reasons, the claim for service connection for a low  back disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the entire appeal period, an initial 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


